



Exhibit 10.1


BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
2001 EMPLOYEE STOCK PURCHASE PLAN
(As Amended and Restated as of July 24, 2019)


The purpose of the Boston Private Financial Holdings, Inc. 2001 Employee Stock
Purchase Plan, as amended and restated herein (the “Plan”), is to provide
eligible employees of Boston Private Financial Holdings, Inc. (“the Company”)
and certain of its subsidiaries with opportunities to purchase shares of the
Company’s common stock, par value $1.00 per share (the “Common Stock”). Two
million seven hundred thousand (2,700,000) shares of Common Stock in the
aggregate have been approved and reserved for this purpose. The Plan is intended
to constitute an “employee stock purchase plan” within the meaning of Section
423(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and shall
be interpreted in accordance with that intent.


1.     Administration. The Plan will be administered by the person or persons
(the “Administrator”) appointed by the Company’s Board of Directors (the
“Board”) for such purpose. The Administrator has authority at any time to: (i)
prescribe, adopt, alter and repeal such rules, guidelines and practices for the
administration of the Plan and for its own acts and proceedings as it shall deem
advisable; (ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan; (iv)
decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be final and conclusive. No member of the Board or
individual exercising administrative authority with respect to the Plan shall be
liable for any action or determination made in good faith with respect to the
Plan or any option granted hereunder.


2.     Offerings. The Company will make one or more offerings to eligible
employees to purchase Common Stock under the Plan (“Offerings”). Unless
otherwise determined by the Administrator, the next Offering will begin on the
first business day on or after January 1, 2020 and will end on the last business
day on or before June 30, 2020. Thereafter, unless otherwise determined by the
Administrator, an Offering will begin on the first business day occurring on or
after each January 1 and July 1 and will end on the last business day occurring
on or before the following June 30 and December 31, respectively. The
Administrator may, in its discretion, designate a different period for any
Offering, provided that no Offering shall exceed six months in duration or
overlap any other Offering.




3.     Eligibility. All employees of the Company (including employees who are
also directors of the Company) and all employees of each Designated Subsidiary
(as defined in Section 11) are eligible to participate in any one or more of the
Offerings under the Plan, provided that as of the first day of the applicable
Offering (the “Offering Date”) they are customarily employed by the Company or a
Designated Subsidiary for more than 20 hours a week.


4.     Participation. An employee eligible on any Offering Date may participate
in such Offering by submitting an enrollment form to the Company in such manner
prescribed by the Administrator at least 15 business days before the relevant
Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The form will (a) state a whole percentage to
be deducted from the employee’s Compensation (as defined in Section 11) per pay
period, (b) authorize the purchase of Common Stock for the employee in each
Offering in accordance with the terms of the Plan and (c) specify the exact name
or names in which shares of Common Stock purchased for the employee are to be
issued pursuant to Section 10. An employee who does not enroll in accordance
with these procedures will be deemed to have waived the employee’s right to
participate. Unless an employee files a new enrollment form or withdraws from
the Plan, the employee’s deductions and purchases will continue at the same
percentage of Compensation for future Offerings, provided the employee remains
eligible. Notwithstanding the foregoing, participation in the Plan will neither
be permitted nor be denied contrary to the requirements of the Code.


5.     Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent (1%) up to a maximum of fifteen percent
(15%) of the employee’s Compensation for each pay period. The Company will
maintain book accounts showing the amount of payroll deductions made by each
participating employee for each Offering. No interest will accrue or be paid on
payroll deductions.


6.     Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering, an employee may not increase or decrease the employee’s
payroll deduction during any Offering, but may increase or decrease the
employee’s payroll deduction with respect to the next Offering (subject to the
limitations of Section 5) by filing a new enrollment form at least 15 business
days before the next Offering Date (or by such other deadline as shall be
established by the





--------------------------------------------------------------------------------





Administrator for the relevant Offering). The Administrator may, in advance of
any Offering, establish rules permitting an employee to increase, decrease or
terminate the employee’s payroll deduction during an Offering.


7.     Withdrawal. An employee may withdraw from participation in the Plan by
delivering a written notice of withdrawal to the Company. The employee’s
withdrawal will be effective as of the next business day. Following an
employee’s withdrawal, the Company will promptly refund to the employee his or
her entire account balance under the Plan (after payment for any Common Stock
purchased before the effective date of withdrawal). Partial withdrawals are not
permitted. The employee may not begin participation again during the remainder
of the Offering, but may enroll in a subsequent Offering in accordance with
Section 4.


8.     Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, a number of shares of Common Stock equal to the
lesser of (a) a number of shares of Common Stock determined by dividing such
employee’s accumulated payroll deductions on such Exercise Date by the lower of
(i) 85% of the Fair Market Value of the Common Stock on the Offering Date, or
(ii) 85% of the Fair Market Value of the Common Stock on the Exercise Date, or
(b) 10,000 shares of Common Stock (or such other maximum number of shares as
shall have been established by the Administrator in advance of the Offering);
provided, however, that such Option shall be subject to the limitations set
forth below. Each employee’s Option shall be exercisable only to the extent of
such employee’s accumulated payroll deductions on the Exercise Date. The
purchase price for each share purchased under each Option (the “Option Price”)
will be 85% of the Fair Market Value of the Common Stock on the Offering Date or
the Exercise Date, whichever is less.


Notwithstanding the foregoing, no employee may be granted an option hereunder if
such employee, immediately after the option was granted, would be treated as
owning stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of an employee, and all stock which the employee has a
contractual right to purchase shall be treated as stock owned by the employee.
In addition, no employee may be granted an Option which permits the employee’s
rights to purchase stock under the Plan, and any other employee stock purchase
plan of the Company and its Parents and Subsidiaries, to accrue at a rate which
exceeds $25,000 of the fair market value of such stock (determined on the option
grant date or dates) for each calendar year in which the Option is outstanding
at any time. The purpose of the limitation in the preceding sentence is to
comply with Section 423(b)(8) of the Code and shall be applied taking Options
into account in the order in which they were granted.


9.     Exercise of Option and Purchase of Shares; Holding Period for the Shares.
Each employee who continues to be a participant in the Plan on the Exercise Date
shall be deemed to have exercised the employee’s Option on such date and shall
acquire from the Company such number of shares of Common Stock reserved for the
purpose of the Plan as the employee’s accumulated payroll deductions on such
date will purchase at the Option Price, subject to any other limitations
contained in the Plan. Any amount remaining in an employee’s account at the end
of an Offering will be refunded to the employee promptly.


Unless otherwise determined by the Administrator in the case of an employee’s
hardship, employees are required to hold shares of Common Stock acquired under
the Plan after January 1, 2020 for the one-year period after the Exercise Date
of such shares (the “Holding Period”). During the Holding Period, an employee
may not sell or transfer shares of Common Stock acquired under the Plan without
the prior written consent of the Administrator. The Holding Period shall
continue to be applicable even if the employee’s employment with the Company or
a Designated Subsidiary terminates, unless such termination is due to the
employee’s death or disability, as determined by the Administrator.


10.     Issuance of Certificates. In accordance with any rules established by
the Administrator, certificates or registration in book entry form or electronic
delivery to the Depository Trust Company representing shares of Common Stock
purchased under the Plan may be issued only in the name of the employee, or at
the discretion of the Administrator, in the name of the employee and another
person of legal age as joint tenants with rights of survivorship, or in the name
of a broker or nominee authorized by the employee to be the employee’s, or
their, nominee for such purpose.


11.     Definitions. The term “Compensation means” the amount of base pay, prior
to salary reduction pursuant to Sections 125, 132(f) or 401(k) of the Code, but
excluding overtime, incentive or bonus awards, allowances and reimbursements for
expenses such as relocation allowances or travel expenses, income or gains on
the exercise of Company stock options, and similar items. The term
“Compensation” also includes commissions.







--------------------------------------------------------------------------------





The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders.


The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the
Administrator; provided, however, that if the Common Stock is admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ National System or another national securities
exchange, the determination shall be made by reference to market quotations. If
there are no market quotations for such date, the determination shall be made by
reference to the last date preceding such date for which there are market
quotations.


The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.


The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.


12.     Rights on Termination of Employment. If a participating employee’s
employment terminates for any reason before the Exercise Date for any Offering,
no payroll deduction will be taken from any pay due and owing to the employee
and the balance in the employee’s account will be paid to the employee or, in
the case of the employee’s death, to the employee’s designated beneficiary as if
the employee had withdrawn from the Plan under Section 7. An employee will be
deemed to have terminated employment, for this purpose, if the corporation that
employs the employee, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment, for this purpose, if the employee is on an approved leave
of absence for military service or sickness, or for any other purpose approved
by the Company, if the employee’s right to reemployment is guaranteed either by
a statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.


13.     Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Such
special rules may include (by way of example, but not by way of limitation) the
establishment of a method for employees of a given Designated Subsidiary to fund
the purchase of shares other than by payroll deduction, if the payroll deduction
method is prohibited by local law or is otherwise impracticable. Any special
rules established pursuant to this Section 13 shall, to the extent possible,
result in the employees subject to such rules having substantially the same
rights as other participants in the Plan.


14.     Optionees Not Stockholders. Neither the granting of an Option to an
employee nor the deductions from the employee’s pay shall constitute such
employee a holder of the shares of Common Stock covered by an Option under the
Plan until such shares have been purchased by and issued to the employee.


15.     Rights Not Transferable. Rights under the Plan are not transferable by a
participating employee other than by will or the laws of descent and
distribution, and are exercisable during the employee’s lifetime only by the
employee. Any Option shall, unless determined by the Administrator, lapse
forthwith if a participating employee purports to sell, assign, transfer,
encumber or otherwise dispose of any Option, except in accordance with the
express terms of the Plan or as may otherwise be permitted by the Administrator
in its sole discretion.


16.     Application of Funds. All funds received or held by the Company under
the Plan may be combined with other corporate funds and may be used for any
corporate purpose.


17.     Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, or the payment of a dividend
in Common Stock, the number of shares approved for the Plan, and the share
limitation set forth in Section 8, shall be increased proportionately, and such
other adjustment shall be made as may be deemed equitable by the Administrator.
In the event of any other change affecting the Common Stock, such adjustment
shall be made as may be deemed equitable by the Administrator to give proper
effect to such event.


18.     Amendment of the Plan. The Board may at any time, and from time to time,
amend the Plan in any respect, except that without the approval, within 12
months of such Board action, by the stockholders, no amendment shall be made





--------------------------------------------------------------------------------





increasing the number of shares approved for the Plan or making any other change
that would require stockholder approval in order for the Plan, as amended, to
qualify as an “employee stock purchase plan” under Section 423(b) of the Code.


19.     Insufficient Shares. If the total number of shares of Common Stock that
would otherwise be purchased on any Exercise Date plus the number of shares
purchased under previous Offerings under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among participants in proportion to the amount of payroll deductions accumulated
on behalf of each participant that would otherwise be used to purchase Common
Stock on such Exercise Date. If shares of Common Stock covered by an Option
result in a number of shares of Common Stock that may be issued under the Plan
being exceeded, such Option shall be void with respect to such excess shares of
Common Stock and the Company shall have no liability therefor.


20.     Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of
participating employees shall be promptly refunded.


21.     Governmental Regulations. The Company’s obligation to sell and deliver
Common Stock under the Plan is subject to obtaining all governmental approvals
required in connection with the authorization, issuance, or sale of such stock.


The Plan shall be governed by Massachusetts law except to the extent that such
law is preempted by federal law.


22.     Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Common Stock, from shares held in the treasury of the
Company, or from any other proper source.


23.     Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the participant in connection with the
Plan. Each employee agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the employee, including shares issuable under the
Plan.


24.     Notification Upon Sale of Shares. Each employee agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.


25.     Employment and Other Rights. Neither the Plan nor any Option shall
confer upon any participating employee any right with respect to continuing the
Participant’s employment relationship with the Company or any Designated
Subsidiary, nor shall they interfere in any way with the participating
employee’s right or the right of the Company or any Designated Subsidiary to
terminate such employment relationship at any time, with or without cause. The
Plan shall not form part of any contract of employment between the Company or
any Designated Subsidiary and any employee. Subject to Section 12, it shall be a
condition of the Plan that, in the event of the termination of a participating
employee’s status as an employee (for whatever reason), the employee shall not
be entitled to any remuneration whatsoever by reason of any alteration or
termination, thereon, of the employee’s rights or expectations under the Plan.


26.     Brokerage Account. At the Company’s election, the delivery of any shares
of Common Stock to be issued under the Plan may occur through a transfer agent
or brokerage account established for this purpose and the Company may require as
a condition to participation in the Plan that each grantee establish an account
with a brokerage firm selected by the Company.


27.     Trading Policy Restrictions. Option exercises under the Plan shall be
subject to the Company’s insider trading policies and procedures, as in effect
from time to time.


28.     Effective Date and Approval of Stockholders. This amended and restated
Plan shall take effect on the date it is adopted by the Board.





